DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an
application filed in Denmark on 6/20/2017. It is noted, however, that applicant has not filed a certified copy of the Danish application as required by 37 CFR 1.55.
Response to Arguments
Applicant’s amendments to the drawings overcome the drawing objection(s) cited in the previous office action.
Applicant’s amendments to the specification overcome the specification objection(s) cited in the previous office action.
Applicant’s amendments to the abstract overcome the abstract objection(s) cited in the previous office action.
Applicant’s amendments to claims overcome the claim objection(s) cited in the previous office action.
Applicant’s amendments to claims overcome the 35 USC 112 rejection(s) cited in the previous office action.
Reasons for Allowance
Claims 1-3, 5-15, 17, 18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the indication of the allowable subject matter of claim 1 is the inclusion of the automatic cleaning system is fixed mounted in piping system draining from piston rod stuffing boxes of an engine, drain piping draining from scavenge air space and piston underside space of the engine, drain piping draining from scavenge air receiver of the engine in combination with the rest of the claim limitations is not taught nor fairly suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith R Campbell whose telephone number is (571)270-1015. The examiner can normally be reached Monday-Friday 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/KRC/Examiner, Art Unit 3651                                                                                                                                                                                                        9/2/2022